NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL
                                             OF FLORIDA
                                             SECOND DISTRICT

SANTONY MARQUES GADSDEN,                 )
                                         )
             Appellant,                  )
                                         )
v.                                       )     Case No.   2D18-1118
                                         )
STATE OF FLORIDA,                        )
                                         )
             Appellee.                   )
                                         )

Opinion filed March 20, 2019.

Appeal from the Circuit Court for Lee
County; Mark A. Steinbeck, Judge.

Howard L. Dimmig, II, Public Defender,
and Richard Sanders, Assistant Public
Defender, Bartow, for Appellant.

Ashley Moody, Attorney General,
Tallahassee, for Appellee.


PER CURIAM.


             Affirmed.


LaROSE, C.J., and MORRIS and LUCAS, JJ., Concur.